OPINION
PER CURIAM.
An appeal involving the above-named parties was filed as cause number 13-85-343-CV with this Court on July 19, 1985. On May 2,1986, the Court was informed, in a Motion to Sever and Remand Certain Issues, that Getty Oil Corporation and ap-pellees Kewpie Duncan, Individually and as Representative of the Estate of Carl W. Duncan, Deceased, Carl Wesley Duncan, Jr., and Lena Ruth Brookshier have agreed to compromise and settle all of the claims, issues, and disputes between them involved in this case arising out of the death of Carl Duncan, deceased, which are now on appeal to this Court. Getty Oil Corporation is fully reserving all of its rights and all of its issues against others in the original appeal, Baroid Petroleum Services, a Division of NL Industries, NL Treating Chemicals, Joe Rimes d/b/a Rimes Well Service and Tony Roa. The motion requests that issues be*478tween Getty and appellees Kewpie Duncan, Individually and as Representative of the Estate of Carl W. Duncan, Deceased, Carl Wesley Duncan, Jr., and Lena Ruth Brook-shier be severed and remanded to the 120th District Court of Matagorda County, Texas, for the entry of an order dismissing the cause with prejudice as to them only.
The Court, having determined that the motion was filed prior to submission and having considered the documents on file and the Motion to Sever and Remand Certain Issues, is of the opinion that the motion should be granted.
The issues between Getty Oil Corporation and appellees Kewpie Duncan, Individually and as Representative of the Estate of Carl W. Duncan, Deceased, Carl Wesley Duncan, Jr., and Lena Ruth Brookshier are hereby ordered severed from those issues between Getty Oil Corporation and Baroid Petroleum Services, a Division of NL Industries, NL Treating Chemicals, Joe Rimes d/b/a Rimes Well Service and Tony Roa, and that cause is now docketed under cause number 13-86-279-CV.
The judgment of the trial court as to the settling parties is ordered reversed and remanded to the 120th District Court of Ma-tagorda County, Texas, for the entry of an Order of Dismissal with prejudice as to them only.
It is further ordered that the issues between Getty Oil Corporation and all other appellees remain on the docket of this Court for resolution under cause number 13-85-343-CV.
It is so ORDERED.